Citation Nr: 1441582	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  08-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to an initial evaluation in excess of 30 percent for degenerative osteoarthritis of the right shoulder (hereinafter right shoulder disability) prior to September 26, 2006.

3. Entitlement to an initial evaluation in excess of 60 percent for right shoulder disability, beginning November 1, 2007.

4. Entitlement to a total disability rating for unemployability (TDIU) prior to April 3, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel 


INTRODUCTION

The Veteran had active duty service from July 1980 to November 1980, November 1990 to June 1991, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a right shoulder disability-initially rated as 20 percent disabling-and denied service connection for a left knee disorder, respectively.  The Veteran has timely appealed.

The Veteran testified at a Board hearing before the undersigned in August 2010; a transcript of that hearing is associated with the claims file.

In January 2011, the Board remanded the claims for further development.  

In May 2013, the appeal returned to Board.  At that time, the Board recharacterized the right shoulder claim into two separate issues, as listed on the title page, in order to comport with a May 2012 increased benefit award by the RO.  The Board denied an initial rating in excess of 30 percent for the right shoulder from March 29, 2005 to September 25, 2006 and remanded the additional issues for further development.  

The Veteran appealed the May 2013 Board decision denying his higher initial rating claim to the United States Court of Appeals for Veterans' Claims (Court).  Before the Court issued a decision, the parties agreed to a joint motion for remand.  The Court granted the joint motion in February 2014, which vacated the May 2013 Board denial of a higher initial rating and returned the issue to the Board for action in compliance with the joint motion instructions.  

In light of the instructions from the February 2014 joint motion, the Board has added the issue of entitlement to TDIU prior to April 3, 2008 to the appeal.

The issue of entitlement to TDIU prior to April 3, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a left knee disability attributable to military service. 

2. The Veteran is right-handed.

3.  For the period prior to September 26, 2006, the Veteran's right shoulder more closely approximates limited motion of midway between his side and shoulder level rather than to 25 degrees or less from his side; the Veteran's right shoulder also does not demonstrate any ankylosis or his scapula and humerus moving together, loss of head of or flail shoulder, nonunion of or false flail shoulder, or fibrous union of his humerus or humeral head.

4.  Beginning November 1, 2007, the Veteran's right shoulder does not demonstrate any ankylosis or his scapula and humerus moving together, loss of head of or flail shoulder, nonunion of or false flail shoulder, or fibrous union of his humerus or humeral head.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  For the period prior to September 26, 2006, the criteria establishing an initial evaluation in excess of 30 percent evaluation for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2013).

3.  For the period beginning November 1, 2007, the criteria establishing an initial evaluation in excess of 60 percent evaluation for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5051, 5200-03 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeal for a higher initial rating for a right shoulder disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

For the service connection claim, an October 2006 letter apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess, supra.  A remand for additional notification about how to substantiate this claim is not necessary.  

The Board further concludes that the duty to assist has also been met. The Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records have been obtained.  He was afforded appropriate VA examinations, and relevant findings have been obtained from the examiners after a review of the claims folder.  There is no indication that his service connected right shoulder disability has materially increased in severity since his most recent VA examination in December 2013. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the August 2010 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  Based in part upon his hearing testimony, VA obtained SSA disability records and furnished a VA left knee examination.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the January 2011 and May 2013 Board remands and February 2014 joint motion.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ obtained updated VA outpatient records through December 2013, furnished appropriate VA examinations, and located Army National Guard service records.  The issue of prior entitlement to TDIU has been recharcterized as separate issue, and it is addressed in the remand.  The agency of original jurisdiction (AOJ) readjudicated the claims in April 2014.

There is no indication that there is any relevant evidence outstanding for these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

For chronic disabilities listed under 38 C.F.R. § 3.309(a), which includes degenerative arthritis, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  A presumption of service incurrence or aggravation exists for specifically identified chronic disabilities, such as arthritis, if manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  As detailed below, arthritis has not been demonstrated within a year of separation, so the presumption is not beneficial to the Veteran.  Id. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to identify a simple condition, he is not competent to provide evidence as to more complex medical questions, such as the etiology of post service arthritis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual background

April 1986 Report of Medical History shows that the Veteran affirmed having a "trick" or locked knee.  However, contemporaneous clinical examination did not reveal any abnormality.  On April 1991 and August 1993 Reports of Medical History, the Veteran denied the same query.  

June 1994 left knee X-rays returned normal.  (See June 14, 2013 CAPRI request). 

July 1994 individual sick slip shows a complaint of left knee pain.  

January 1995 individual sick slip reflects that the Veteran had pain in his left knee ligament since September 1994.  He was referred for an orthopedic consultation.  

January 1995 orthopedic consultation includes complaints about left knee pain over the past year.  The Veteran attributed it to a basketball injury.  Clinical examination was positive for McMurrary's testing.  The examiner obtained X-rays to rule out a meniscus tear, which returned negative.   

March 1996 left knee X-rays returned normal.  (See June 14, 2013 CAPRI request).

April 1996 service treatment records show that the Veteran sought medical attention for continuing left knee pain and was placed on profile to limit running and jumping.  However, the report concluded that the Veteran could perform his military duties.  

June 1998 Report of Medical History again showed that the Veteran denied having or ever having a "trick" or locked knee.

November 2002 physical examination did not reveal any clinical abnormality for the left knee.

February 2004 Report of Medical History showed that the Veteran denied having knee trouble.   

June 2007 VA treatment records show that the Veteran reported a three day history of left knee pain.  He stated that he was walking more recently, but denied any specific injury, trauma, or fall.  Clinical examination showed medial edema.  He exhibited full flexion and extension.  Crepitence was observed, but instability was not.  X-rays returned normal.  The examiner diagnosed atraumatic left knee pain.  

June 2007 private MRI imaging revealed degenerative changes of the femoropatellar joint.  No other abnormality was observed.  

October 2007 VA treatment records include reports that the left knee pain had decreased since June.  However, the left knee pain subsequently returned and was listed as an active complaint in VA treatment records.  

February 2009 X-rays showed minimal degenerative changes.

At the August 2010 hearing, the Veteran reported injuring his left knee while playing basketball.  He recalled having pain and swelling.  The swelling subsided, but he continued to have intermittent pain.  He had additional episodes of pain and reported that he sought treatment in Iraq in approximately 2004 for it.  He did not seek treatment after separation since he was already on pain medication for his shoulder.  

The Veteran was afforded a May 2011 VA knee examination, but it has been deemed inadequate for adjudication purposes and will not be considered.

July 2011 X-rays of the left knee showed minimal degenerative changes.  

The Veteran underwent another VA knee examination in December 2013 with review of the claims folder.  He reported having a basketball injury in service.  Currently, he experienced left knee pain on a daily basis.  Clinical examination showed a full range of motion for the left knee without functional impairment.  Stability testing was normal.  The examiner recited the multiple left knee X-ray reports from 1994 to 2011.  He expressed a negative opinion.  He commented that the record does not show an in-service injury that would result in damage to the left knee joint.  He cited January 1995 records that failed to identify a structural abnormality and indicate tendonitis.  He believed the current left knee symptoms were related to aging.   

Analysis

The Veteran was not on active duty in 1994 or 1995 when he reported a basketball injury to his left knee.  The Board does not consider this injury to be in the line of duty since it is a recreational activity.  Consequently, the left knee basketball injury cannot be considered an in-service event.  38 C.F.R. § 3.6.  The Veteran has not identified any specific left knee injury from his most recent period of active service.  He has not demonstrated a preexisting left knee disability prior to his December 2003 entrance into active service.  See November 2002 physical evaluation.  

Alternatively, the Board will consider exertional activities during active service as an in-service event.  A current disability is shown through the X-ray studies documenting degenerative arthritis of the left knee.  Hence, two of the three general requirements for service connection are met for the claimed left knee disability.  38 C.F.R. §§ 3.303, 3.303(b).

The remaining question is a nexus between the current disability and military service.  The Veteran is competent to report on his recollections of knee pain and on a continuity of symptomatology.  Jandreau, 492 F.3d at 1377.  However, upon initially seeking treatment after service in June 2007, the Veteran reported a recent onset of the left knee pain.  The Board finds this report especially probative regarding the onset of pain because it was given to a treating clinician in the context of medical treatment.  Consequently, the June 2007 reports of a recent onset in left knee pain heavily weigh against finding a continuity of symptomatology beginning in service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Board may consider facial plausibility and consistency with other evidence in determining probative value).  A continuity of symptomatology is not demonstrated.  38 C.F.R. § 3.303(b).  

The issue of a nexus between the post service left knee disability (diagnosed as degenerative arthritis) and active service is a complex medical question.  The Veteran is not a medical professional, and he is not competent to report on a nexus for this issue.  Jandreau, 492 F.3d at 1377.  Any such reports from him have no probative value.  Id.  In this case, competent evidence is required to show a nexus.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  

The competent medical evidence on the issue is limited to the December 2013 VA medical opinion.  The December 2013 VA examiner reviewed the claims folder, interviewed the Veteran, and conducted a clinical examination.  He provided a negative opinion with a detailed rationale.  The rationale is plausible and consistent with the record.  Based upon his review, he opined that the current left knee disability is not related to any previous injury, but rather generalized aging.  The opinion is uncontroverted.  Accordingly, the Board considers it highly persuasive evidence against a nexus to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In conclusion, the Board finds that the preponderance of the evidence is against finding a nexus to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Higher initial evaluations

The Veteran's right shoulder disability currently has an evaluation of 30 percent prior to September 26, 2006 and 60 percent beginning November 1, 2007.  He contends that higher initial evaluations are warranted.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The right shoulder disability is currently evaluated under Diagnostic Code (DC) 5051 for shoulder replacement.  38 C.F.R. § 4.71a, DC 5051.  The Veteran is currently in receipt of the maximum rating under DC 5051.  Id.

Other potentially applicable shoulder DCs are listed below.  The Board notes that several of the diagnostic codes dealing with the shoulder and arm, have separate criteria based on whether a Veteran is right or left handed.  The Veteran is right handed and the Board will consider ratings for the major extremity.  

DC 5201 limitation of motion of the major arm at the shoulder is rated at 30 percent if motion is limited midway between the side and shoulder level, and 40 percent if motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201 (2013).

DC 5202 applies where there is loss of head of the humerus (flail shoulder), nonunion, fibrous union, recurrent dislocation, or malunion.  Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected.  This DC further provides a 50 percent evaluation for fibrous union of the major humerus, a 60 percent evaluation for nonunion (false flail joint) of the major humerus, and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder).  See 38 C.F.R. § 4.71a, DC 5202 (2013). 

DC 5203 provides a maximum 20 percent evaluation and contemplates dislocation of the major or minor clavicle or scapula.  See 38 C.F.R. § 4.71a, DC 5203 (2013). 

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2012). With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.  With external rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the head (90 degrees).  Id.  With internal rotation, range of motion for the arm is from the shoulder level (zero degrees) to in line with the side of the torso (90 degrees).  Id.

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(i)  Initial rating for service connected right shoulder disability prior to September 26, 2006 

February 2005 service treatment records reflect an 11 month history for right shoulder pain during the Veteran's deployment in Iraq.  The Veteran reported shoulder pain when sleeping, lifting more than 20 pounds of weight, or with any type of overhead work.  Medication, rest, or physical therapy failed to relieve his pain.  On examination, he had forward flexion to 160 degrees and abduction to 160 degrees, external rotation to C-7 and internal rotation to L5.  There was no evidence of scapular winging, sulcus, apprehension, or subscapular weakness.  X-rays demonstrated marked degenerative changes with a type I acrominion with post-surgical resection of the distal clavicle.  The Veteran was put on a P2 profile through separation.

Following separation, VA treatment records from August 2005 through September 2006 demonstrate continued treatment for right shoulder pain.  In September and October 2005, he was seen for right shoulder pain.  In September 2005, he reported that repetitive motion with his right shoulder was aggravating; he demonstrated some anterior tenderness to palpation, limited abduction and full adduction.  Likewise, in October 2005, he was shown to have limited range of motion of his right shoulder with x-rays revealing degenerative joint disease. 

In November 2005, the Veteran had a VA examination for his right shoulder.  He reported initially having right shoulder surgery in 1999, following an accident loading a truck.  He recovered fully, but then re-injured his right shoulder while in Iraq.  He reported having sharp, aching, level 7 out of 10 pain in his right shoulder, which was constant with accompanying stiffness.  There was no swelling, redness, heat, locking sensations, or giving-way sensations reported at that time.  The Veteran's right shoulder pain flared to 10 out of 10 when he turned, raised or lied on his right shoulder.  He had recently quit his job as an assembler due to his right shoulder condition, which required pulling and lifting weights of 60 pounds.  The Veteran noted that he left work several times to seek emergency room treatment for right shoulder pain.  There was no noted pin or screw in the right shoulder, nor was there prosthesis at that time; he did not report any episodes of dislocation.  The Veteran was right-hand dominant. 

On examination, the Veteran's right shoulder had flexion to 90 degrees with pain, and to 80 degrees without pain; abduction to 30 degrees with pain and to 0 degrees without pain; internal rotation to 30 degrees without pain; and, external rotation to 30 degrees with pain.  There was no tenderness on palpation, erythema, or effusion.  The Veteran did not have pain during motion, though pain was a limiting factor as noted above.  There was no weakness, fatigue or additional functional loss on repetitive motion.  X-rays at that time demonstrated right shoulder degenerative osteoarthritis with a surgical amputation of the distal clavicle tip. 

Approximately two weeks later, in November 2005, the Veteran had a VA orthopedic surgery consultation.  The Veteran reported having right shoulder pain for over a year and also reported a history of a torn rotator cuff with mini-repair in 1999.  He stated that he was doing well after the 1999 procedure, but that he re-injured his right shoulder while in Iraq.  He reported that his right shoulder pain was constant and worse with overhead motion.  He denied any sudden pain, popping sensation, or weakness in the shoulder.  He had recently quit his manufacturing job due to his right shoulder pain.  On examination, the Veteran had flexion to 180 degrees with pain and abduction to 90 degrees with pain, but could move to 120 degrees of motion; the VA doctor could passively abduct the Veteran fully.  He had external rotation to 15 degrees and internal rotation of the buttock.  There was no tenderness over the bicep tendon.  There was no tenderness over the AC joint and he had a negative cross-arm adduction test.  He had 5/5 strength with a negative drop-arm test.  A private MRI the Veteran brought in with him revealed an intact supraspinatus tendon with tendinitis, but no tearing.  The Veteran was diagnosed with right should rotator cuff tendinitis/bursitis and received an injection of Lidocaine, Marcaine and Kenalog.

In January 2006, the Veteran was shown to have severe right shoulder degenerative joint disease, and that rotator cuff tests were intact clinically.  He exhibited external rotation to 80 degrees, internal rotation to 60 degrees, flexion to 150 degrees and abduction to 140 degrees at that time; no gross instability of the shoulder was shown.  There was grinding noted in the glenohumeral joint with motion; he had negative Speed's testing.  The examiner noted that the Veteran would have a total shoulder joint replacement surgery soon, and would be restricted to sedentary employment on a permanent basis due to his right shoulder disability. 

In March 2006, the Veteran was again treated for right shoulder pain.  Medications failed to relieve his right shoulder pain.  He also reported some paresthesia in the right upper extremity, but denied any weakness.  He avoided lifting anything with his right arm.  He was noted as having a right shoulder disability without any obvious deformity, without fasciculation and with limited adduction.

In June 2006, the Veteran demonstrated the same range of motion as noted in the January 2006 treatment note.  He was diagnosed with right shoulder osteoarthritis.  In July 2006, the Veteran complained about severe right shoulder pain.  He exhibited flexion to 130 degrees and external rotation to 20 degrees at that time with full (5/5) strength. 

In September 2006, approximately 4 days prior to his right shoulder surgery, the Veteran continued to report right shoulder pain.  On examination, he had flexion to 120 degrees, abduction to 90 degrees, and external rotation to 20 degrees, with full (5/5) strength.  X-rays from June 2006 were noted as having findings most compatible with posttraumatic changes involving the right shoulder with moderate to severe right glenohumeral osteoarthritis and post-surgical changes of the distal right clavicular resection and probable acromioplasty.

The Veteran contends a rating in excess of 30 percent is warranted for his right shoulder disability prior to September 26, 2006.  As detailed below, the Board has reviewed the pertinent DCs and does not find a basis to grant a higher or separate rating for the right shoulder disability prior to September 26, 2006.  

The evidence does not support a finding of loss of head of or a flail shoulder, nonunion of or a false flail joint, or fibrous union of the humerus or humeral head.  Accordingly, higher evaluations under DC 5202 are not applicable in this case.  See 38 C.F.R. § 4.71a, DC 5202.  Likewise, there is no evidence that the Veteran's right shoulder is ankylosed or that his scapula and humerus move together.  Thus, DC 5200 is not applicable to this case.  See 38 C.F.R. § 4.71a, DC 5200.

The Board notes DC 5201 requires that the Veteran's right arm be limited to 25 degrees to the side or less in order for a higher evaluation.  Clinical records show that the Veteran's right arm has motion to approximately his shoulder level with severe pain.  The evidence demonstrates that his right shoulder is consistently able to exceed 25 degrees from his side throughout the appeal period.  Accordingly, the Board finds that a higher evaluation than that already assigned under DC 5201 is not for application in this case.  38 C.F.R. § 4.7a, DC 5201.  

The Board has considered the Veteran's reports of severe pain in moving his arm.  However, his complaints of pain alone are not sufficient to warrant a higher rating in light of the above objective clinical findings demonstrating significantly greater motion than 25 degrees.  Deluca, supra.; Mitchell, supra.; 38 C.F.R. §§ 4.40, 4.45.

In summary, the Veteran's right shoulder has limited motion, but such limited motion is not to 25 degrees from his side or less throughout the appeal period.  His right shoulder does not demonstrate that his humerus and scapula move together or that he has ankylosis of the right shoulder, nor is there any evidence throughout the appeal period of loss of head of or flail shoulder, nonunion of or false flail shoulder, or fibrous union of his humerus or humeral head.  Accordingly, the Board must deny the Veteran's claim for increased evaluation from March 29, 2005 to September 25, 2006 on the basis of the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5200-03.

(ii) Initial rating for service connected right shoulder disability beginning November 1, 2007

The Veteran had a TDIU examination in November 2007.   As relevant, he complained about constant right shoulder pain and believed he could not work due to it.  Clinical examination revealed a well healed, stable scar.  No swelling or muscle atrophy was observed.  Right shoulder flexion was to 94 degrees with pain.  Abduction was to 70 degrees with pain.  Adduction was to 25 degrees.  External rotation was to 35 degrees and internal rotation was to 32, both with pain.  
The examiner assessed residuals, right humeral head resurfacing with prosthesis.  He opined that the impairment was severe for manual work and moderate for sedentary work.  

March 2008 X-rays of the right shoulder was grossly normal.  The examiner noted ipsilateral Hill-Sachs deformity and status post resection of the right clavicle distally.  It was assessed as a minor abnormality.  

April 2008 VA physical therapy (PT) records show that the Veteran continued to have restricted motion and pain in his right shoulder.  He was recommended for occupational therapy to decrease pain and improve his range of motion.  

July 2008 VA PT records reflect that the Veteran also had complaints about neck pain and numbing and tingling sensations in his right arm.  He continued to have constant right shoulder pain exacerbated by overhead movement.  Clinical examination showed a healed right shoulder scar and fair muscle bulk.  He had limitation of motion in all planes.  He exhibited full distal motor strength.  Deep tendon reflexes were diminished (1/4), but sensory examination was normal.  The examiner assessed right shoulder pain with limitation of motion status post right shoulder hemi-arthroplasty.  

The Veteran underwent another VA TDIU examination in July 2008.  He reported having constant right shoulder pain with associated weakness, stiffness, and fatigability.  He had right sided numbness.  He could not lift objects over ten pounds and had significant problems working overhead.  He also had restricted motion.  Clinical examination showed a nontender right shoulder scar.  He had restricted motion of the right shoulder with pain in all planes of movement.  He also had mild to moderate fatigue, weakness, and lack of endurance upon repetitive motion testing.  He exhibited full muscle strength for the right arm.  The examiner diagnosed right should degenerative osteoarthritis, status post hemiarthroplasty.    

An August 2008 VA PT note shows that the Veteran had restricted motion and 3+/5 muscle strength in flexion and abduction.  He exhibited full strength in the additional right shoulder planes of motion.  Grip and pinch strength was limited to between 10 and 60 pounds for the right hand.  The examiner assessed decreased range of motion in flexion and abduction with decreased strength in flexion and extension muscles.  She also assessed decreased grip and pinch strength.  The Veteran was again referred to occupational therapy.  

February 2009 X-ray report showed that clinical findings were unchanged from the previous X-ray.  

The Veteran revisited the VA PT clinic in March 2009.  He stated that he fell last week and could not feel his right arm.  The goal was to increase his range of motion for the right shoulder.  He exhibited restricted range of motion with near full strength (F/F-).  Grip and pinch strength was normal.  The goals of PT treatment were to decrease pain, strength, and range of motion.  

In May 2009, a plan of treatment for outpatient rehabilitation was created.  It noted restricted motion for the right shoulder.  However, strength was assessed as full.  He was noted to have impaired gross motor function for reach movement.  The problems were identified as decreased range of motion and strength and pain.  

At the August 2010 hearing, the Veteran described having 5/10 constant pain in his right shoulder.  It increased to 8/10 during activity.  He had to limit his right arm movement to midway to avoid flare-ups of pain.  He believed his right arm was weaker than his left arm.  He had recently experienced an episode where he felt as if his right shoulder had dislocated.  He denied swelling, but noticed warmth in his right shoulder.  He had not had any PT since 2008.  He recalled that he stopped because he reached maximum improvement.   

The Veteran revisited the VA PT clinic in September 2011.  The complaints and clinical findings were similar to prior reports above.  October 2011 VA PT treatment records showed restricted motion for the right shoulder.   Strength was near full.  The Veteran also reported occasional numbness in his right shoulder.   

VA reexamined the Veteran for his right shoulder in December 2013.  Clinical examination showed right shoulder flexion to 140 degrees with endpoint pain.  Abduction was to 120 degrees with endpoint pain.  Repetitive motion did not pose additional functional impairment.  The functional impairment was identified as pain on movement.  The Veteran did not have pain upon palpation or guarding of the right shoulder.  Muscle strength testing showed full strength on abduction and forward flexion.  The examiner affirmed that the Veteran did not have ankylosis of the shoulder joint.  He also affirmed that mechanical symptoms and recurrent dislocation were not found.  He noted the September 2006 right shoulder replacement surgery and described the residuals as stable limitation of flexion and abduction.  He did not make any pertinent findings for the postoperative right shoulder scar.  He reviewed several right shoulder X-rays studies with the most recent study showing a stable prosthesis.  He opined that it is less likely his right shoulder pain limits his functional ability during flare-ups, repetitive use.  He concluded that the Veteran's right shoulder prosthetic joint was stable and provided functional range of motion for his daily activities.  

The Veteran is currently in receipt of a 60 percent rating under DC 5051 for his right shoulder based chronic residuals status post shoulder replacement.  38 C.F.R. § 4.71a, DC 5051.  He contends that a higher and/or additional rating is warranted.  

The potentially applicable ratings in excess of 60 percent for a shoulder disability are limited.  38 C.F.R. § 4.71a, DCs 5051, 5202.  

The medical evidence does not indicate that the Veteran has recurrent dislocation of any part of his right shoulder joint or impairment of the humerous resulting in loss of head or non-union.  Consequently, DCs 5202 and 5203 are not for application.  38 C.F.R. § 4.71a, DCs 5202, 5203.  There is no evidence of ankylsosis and consequently DC 5200 is not for consideration.  38 C.F.R. § 4.71a, DC 5200.

The Board has considered the Veteran's subjective complaints of numbness, decreased motor strength, and similar neurological complaints.  However, the medical evidence does not show a separate neurological impairment or muscle deterioration, which would warrant a compensable rating.  Notably, he has exhibited fair to good strength for his right shoulder on multiple clinical evaluations.  Muscle atrophy and gross sensory deficit in his right arm have not been demonstrated.  Consequently, a separate rating for related neurological or muscle deterioration is not warranted at this time.  

In summary, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher or additional disability rating for the Veteran's postoperative right shoulder disability.  Accordingly, the Board must deny the Veteran's claim for increased initial evaluation beginning November 1, 2007 on the basis of the evidence of record.  See 38 C.F.R. §§ 4.7, 4.71a, DC 5051.

(iii) Additional rating considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right shoulder disability is fully contemplated by the rating criteria regardless of whether such symptoms are considered as part of an individual disability or based upon the combined effects of all service connected disabilities.  Mittleider v. West, 11 Vet. App. 181 (1998).  The symptoms are productive of pain, occasional numbness, decreased strength, and restricted motion.  The degree of disability exhibited for the right shoulder is contemplated by the rating schedule, to include as based upon the combined effects of all service connected disabilities.  See id.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's increased rating claim. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The issue of entitlement to TDIU prior to April 3, 2008 is addressed in the remand section below.


ORDER

Service connection for a left knee disability is denied.  

Initial evaluation for a right shoulder disability in excess of 30 percent prior to September 26, 2006 is denied.

Initial evaluation in excess of 60 percent for a right shoulder disability beginning November 1, 2007 is denied.


REMAND

Additional information is needed for the TDIU claim.  The available employment records are unclear if the Veteran was in receipt of meaningful compensation from his prior employer during 2005 to 2007.  A September 2008 report from his employer stated that he stopped working in October 2005 and was last paid an amount of $1866.00 on December 28, 2007.  It lists his dates of employment from November 30, 1998 to April 2, 2008.   

Given the above, clarification is needed on whether the Veteran received compensation from his private employer in excess of the applicable annual poverty threshold.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit tax returns for the years 2005, 2006, and 2007.  If he cannot locate these tax returns, advise him to submit a statement from his prior employer, pay stubs, or similar official documentation of the amount and frequency of compensation received from his previous employer from 2005 to 2007.

2.  Following his response, re-adjudicate the issue of entitlement to TDIU prior to April 3, 2008.  If a benefit sought remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


